Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.
 
Claims 27-48 are pending.
Claims 1-26 and 49-56 are cancelled.
Claims 27-48 as filed on June 16, 2021 are pending and under consideration.

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16, 2021 was considered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not recite a genus of tablets consistent with claim 27 characterized by a friability equal or less than 1% w/w as measured by test method USP <1216> as set forth in claim 32.  While the specification at page 8 incorporates by reference United States Pharmacopeia Compendium of Standards (2007), the incorporation of essential (claimed) material is improper.  The specification at page 14 states the tablets were tested following USP <1216> for friability and Table 16 at page 20 illustrates examples having a friability less than or equal to 1% w/w, however, there is no generic disclosure of a friability of less than 1% w/w.  See pages 3-5 of the Non-Final Rejection mailed April 18, 2014 in Parent Application No. 13/255,326.  Claims 35-37, 43 and 46-48 also lack antecedent basis for the claimed friability.

Response to Arguments:  Specification
Applicant’s arguments at pages 6-7 have been fully considered but they are not persuasive.  The objection acknowledges properties disclosed for exemplary embodiments, however, the claims are not limited the compositions of these examples.  As to Applicant’s citation to MPEP 2164.01 for the proposition that a patent need not teach what is well known in the art, this is not found .  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 61/227,124, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.
The prior-filed application does not disclose 210 mg ferric iron as required by claims 29 and 39; does not disclose a moisture content less than 10% by LOD as required by claims 30, 35-
The earliest date potentially available to these claims is July 21, 2010.      

Response to Arguments:  Priority
Applicant’s arguments at pages 7-9 have been fully considered but they are not persuasive.  Priority to an earlier filed application is a different issue than the sufficiency of an affidavit or declaration filed under 1.131.  Applicant’s citation to the analysis of the 131 Declaration of record in the Response to Arguments at pages 21-22 of the Final Rejection mailed March 16, 2021 is acknowledged but not found persuasive because MPEP 715 has already been considered by the Office, in particular, has already been considered by the Examiner in consultation with the Examiner’s Supervisor.  As set forth in MPEP 715, the analysis must take into account the evidence in the Declaration in combination with the disclosure of the prior art / Fukushima.  The response of record details multiple reasons why the Declaration was not found sufficient, and the response of record evidences the Declaration was not improperly disregarded as alleged by Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29-32, 35-37, 39, 41-43 and 46-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukushima et al. (US 2012/0121703, filed July 20, 2011 and claiming priority to July 20, 2010, IDS reference filed June 5, 2020) in view of Hsu (US 5,753,706, published May 19, 1998, IDS reference filed June 5, 2020); US Pharmacopeia Compendium Standards <1216> Tablet Friability, page 674, 2007, IDS reference filed June 5, 2020; and Colorcon “Starch 1500,” 2009, of record.
Because the earliest date potentially available to claims 29-32, 35-37, 39, 41-43 and 46-48 is July 21, 2010, Fukushima is prior art under pre-AIA  102(e).      

	Fukushima teach ferric citrate tablets; the tablets comprise 70 to 90 wt ferric citrate (title; abstract; paragraphs [0001], [0025]-[0026] and [0028]-[0029]; claims).  The exemplary tablets comprise 600 mg ferric citrate (Tables 1A and 2A).  
	The tablets may further comprise pregelatinized starch; the tablets comprise 3 to 20 wt% starch relative to the ferric citrate (paragraphs [0004], [0031], [0033] and [0116]; Tables 2A and 4A).  Exemplary starch products include Starch 1500 (paragraph [0032]; Examples).
	The tablets may further comprise additives such as lubricants; lubricants include magnesium stearate and calcium stearate (paragraphs [0049], [0055], [0101]-[0103] and [0120]).  The tablets comprise 0.01 to 6 wt% lubricant relative to the ferric citrate (paragraph [0104]; Tables 2A and 6A).  Tablet 10A comprises 90 / 690 ~= 13 wt% starch and about 87 wt% ferric lubricant) and about 90 wt% ferric citrate.
	The tablets may be coated (paragraphs [0105]-[0106], [0122] and [0168]; Table 6A).
	The tablets show a dissolution ratio of the ferric citrate in a 30 minute dissolution time of not less than 70% (paragraph [0110]), as required by instant claim 31.
	The disintegration time is not more than 10 minutes (paragraph [0111]), as required by instant claims 37 and 48.  
	The exemplary ferric citrate granules were dried prior to compression molding (paragraphs [0140], [0142], [0144] and [0146]; Table 2A).  The granules were prepared in a fluid bed dryer granulator (paragraphs [0136] and [0140]).
	Fukushima do not teach 210 mg ferric iron as required by claims 29 and 39.
	Fukushima do not teach the moisture content is less than 10% as required by claims 30, 35, 36, 41, 46 and 47.
	Fukushima do not teach a friability less than 1% as required by claims 32, 35, 36, 43, 46 and 47.
	Fukushima do not teach 1000 mg ferric citrate as required by claims 36 and 47.
These deficiencies are made up for in the teachings of Hsu, Compendium and Colorcon.
	Hsu teaches methods of controlling phosphate metabolism and metabolic acidosis comprising the oral administration of a ferric-containing compound inclusive of ferric citrate (title; abstract; claims).  The ferric compounds are formulated as tablets; methods and excipients for preparing dosage forms are well known in the art (column 2, lines 55-62).  Each oral dosage form can contain from about 500 to 1000 mg of the ferric-containing compound (column 3, lines 6-8; claim 5-7), as required by instant claims 29, 36, 39 and 47.  
Compendium teaches viable tablets are characterized by a friability of not more than 1% (entire document), as required by instant claims 32, 35, 36, 43, 46 and 47.
	Colorcon teaches Starch 1500 has a moisture content of about 9% (page 5).  The pre-blend LOD represents the natural moisture condition of the ingredients prior to granulation; during development a formulator would evaluate different drying endpoints in order to produce granulation contents above and below the normal condition (page 6, 1st paragraph).  With the exception of the wet granulation state of manufacture, granulation moisture levels are about 1% (Table 4), as required by instant claims 30, 35, 36, 41, 46 and 47.  Colorcon further teaches the tablets to have a friability of at most 0.4% (Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the absolute amount of the ferric citrate in the ferric citrate tablets of Fukushima within 500 to 1000 mg as taught by Hsu because this range is suitable for each oral dosage form comprising ferric citrate.  There would be a reasonable expectation of success because Fukushima do not delimit the absolute amount of ferric citrate within the tablets and because Fukushima exemplify an embodiment comprising 600 mg ferric citrate which falls within the range rendered obvious by Hsu.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the moisture content of the granules or/and tablets of Hsu ferric citrate and 3 to 20 wt% starch inclusive of pregelatinized starch / Starch 1500 because Colorcon teaches during development a formulator would evaluate different drying endpoints in order to produce granulation moisture contents above and below the normal condition, where the normal condition for Starch 1500 is about 9% and the normal condition for formulated granules is about 
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the ferric citrate tables of Hsu should have a friability of less than about 1% as taught by Compendium because this is the art-recognized standard for tablet viability.  There would be a reasonable expectation of success because Colorcon evidences tablets comprising Starch 1500 to be characterized by a friability of at most 0.4.


Claims 27-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu (US 5,753,706, published May 19, 1998, IDS reference filed June 5, 2020) in view of Xu (CN 1446790, published October 8, 2003, as evidenced by the machine translation, IDS reference filed June 5, 2020); Moerck et al. (US 2006/0134225, published June 22, 2006, IDS reference filed June 5, 2020); Weibel-Furer et al. (WO 2009/062993, published May 22, 2009, IDS reference filed June 5, 2020); and US Pharmacopeia Compendium Standards <1216> Tablet Friability, page 674, 2007, IDS reference filed June 5, 2020.
	Hsu teaches methods of controlling phosphate metabolism and metabolic acidosis comprising the oral administration of a ferric-containing compound inclusive of ferric citrate (title; abstract; claims).  The ferric compounds bind phosphate (column 2, lines 18-22).
	The ferric compounds are formulated as tablets; methods and excipients for preparing dosage forms are well known in the art (column 2, lines 55-62).  Each oral dosage form can contain from about 500 to 1000 mg of the ferric-containing compound (column 3, lines 6-8; as required by instant claims 29, 33, 36, 39, 44 and 47.  A daily dosage of about 5 to 10 g is expected to be effective (column 3, lines 19-23).
	Hsu does not teach a coated tablet comprising 80 to 90 wt% ferric citrate, 8 to 15 wt% pregelatinized starch and 1 to 3 wt% calcium stearate as required by claims 27 and 35.
	Hsu does not teach a coated tablet comprising 85 to 90 wt% ferric citrate, 8 to 15 wt% pregelatinized starch and 0.5 to 3 wt% lubricant as required by claim 38.
	Hsu does not teach a coated tablet comprising 85 to 90 wt% ferric citrate, 8 to 15 wt% pregelatinized starch and 0.5 to 3 wt% calcium stearate as required by claim 46.
	Hsu does not teach 85 to 90 wt% ferric citrate as required by claim 28.
	Hsu does not teach the moisture content is less than 10% as required by claims 30, 35-37, 41 and 46-48.
	Hsu does not teach at least 80% of the ferric citrate dissolves within 60 minutes as required by claims 31, 35-37, 42 and 46-48.
	Hsu does not teach a friability less than 1% as required by claims 32, 35-37, 43 and 46-48.
	Hsu does not teach a disintegration time of less than 30 minutes as required by claims 34, 37, 45 and 48.
	Hsu does not teach the lubricant is calcium stearate as required by claim 40.
These deficiencies are made up for in the teachings of Xu, Moerck, Weibel-Furer and Compendium. 
	Xu teaches ferric citrate tablets comprising 500 to 3000 mg ferric citrate for treating hyperphosphatemia (whole document; in particular, page 3, 2nd – 5th paragraphs).  The exemplary tablets comprise inter alia 500 g ferric citrate, 120 g starch (binder) and 3.2 g lubricant) (page 7, Example 7).  Xu further teaches ferric citrate is acidic and water soluble; ferric citrate binds phosphate in the stomach (pages 2 and 5).
	Moerck teach phosphate binder formulations inclusive of tablets with a reduced pill burden (title; abstract; paragraph [0037]).  The formulations comprise greater than 50 wt%, greater than 80 wt% of the phosphate binder (paragraph [0028]), as required by instant claim 28.  The formulations may comprise binders such as starches (paragraphs [0029]-[0030]).  The formulations may comprise lubricants such as calcium stearate; lubricants are present from 0.1 to 3 wt% (paragraphs [0029] and [0033]), as required by instant claim 40.  The formulations may be coated; coatings may extend shelf life by shielding the tablet from picking up moisture (paragraphs [0029]-[0030] and [0037]).  The tablet provides for rapid disintegration in the stomach within 30 seconds (paragraph [0040]), as required by instant claims 34, 37, 45 and 48.  
	Weibel-Furer teach phosphate binder formulations inclusive of tablets comprising a high phosphate binder loading; high loading means the phosphate binder is present from 10 to 80 wt% or even higher loadings of 50 to 90 wt% (title; abstract; page 1, lines 7-12; paragraph bridging pages 3 and 4; page 4, lines 4-15; page 9, lines 10-28; claims), as required by instant claim 28.  The tablet further comprises 1 to 50 wt% of a stabilization agent inclusive of starch; starch inclusive of pregelatinized starch is particularly advantageous in the manufacture of a tablet with higher iron loading since it allows for the preparation of a tablet with a very small amount of further excipients (page 8, line 17 through page 9, line 6).  The tablet may further comprise a lubricant such as calcium stearate to facilitate manufacture; the lubricant may be present from 0.01 to 10 wt% (page 14, lines 9-26), as required by instant claim 40.  The tablet is film coated and disintegration takes place in the stomach (page 15, lines 8 through page 17, line 19).  as required by instant claims 34, 37, 45 and 48.  Rapid disintegration facilitates dissolution of the drug (page 4, lines 4-12).  Weibel-Furer exemplify tablets comprising approximately 5 wt% water after drying (Example 1; Table 8), as required by instant claims 30, 35-37, 41 and 46-48.
	Compendium teaches viable tablets are characterized by a friability of not more than 1% (entire document), as required by instant claims 32, 35-37, 43 and 46-48.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to maximize the ferric citrate content of the ferric citrate tablets of Hsu because Moerck teach formulations comprising greater than 50 wt%, greater than 80 wt% of the phosphate binder reduce the pill burden.  There would be a reasonable expectation of success because Hsu do not delimit the relative amount of the ferric citrate, because Hsu teach methods and excipients for formulating dosage forms comprising about 500 to 1000 mg are well known in the art, and because Xu evidence ferric citrate in amounts greater than 50 wt% can be formulated within tablets comprising additional excipients inclusive of starch and magnesium stearate.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ferric citrate tablets of Hsu in view of Moerck comprising greater than 50 wt%, greater than 80 wt% of the phosphate binder ferric citrate to comprise 1 to 50 wt% of a starch inclusive of pregelatinized starch as taught by Weibel-Furer because pregelatinized starch in particularly advantageous in the manufacture of a tablet with higher iron loadings since it allows for the preparation of a tablet with a very small amount of further excipients, where higher loading means the phosphate binder is present from 10 to 80 wt% or even from 50 to 90 wt%.  There would be a reasonable expectation of success because Hsu do not delimit the excipients for formulating dosage forms comprising about 500 to 1000 mg ferric citrate, because 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ferric citrate tablets of Hsu in view of Moerck and Weibel-Furer to comprise 0.1 to 3 wt% lubricant inclusive of calcium stearate as taught by Moerck or/and to comprise 0.01 to 10 wt% lubricant inclusive of calcium stearate as taught by Weibel-Furer in order to facilitate tablet manufacture.  There would be a reasonable expectation of success because Hsu do not delimit the excipients for formulating the dosage forms and because Xu evidence ferric citrate in amounts greater than 50 wt% can be formulated within tablets comprising additional excipients inclusive of magnesium stearate.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ferric citrate tablets of Hsu in view of Moerck and Weibel-Furer to comprise a coating as taught by Moerck or/and by Weibel-Furer in order to extend the shelf life of the tablet by shielding the tablet from moisture or/and so that the tablet disintegrates in the stomach.  There would be a reasonable expectation of success because Hsu do not delimit the excipients for formulating the dosage form and because Xu evidence ferric citrate to bind phosphate in the stomach.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the ferric citrate tablets of Hsu in view of Moerck and Weibel-Furer should be dry meaning no more than approximately 5 wt% water after drying as taught by Weibel-Furer 
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the ferric citrate tablets of Hsu in view of Moerck and Weibel-Furer should have a friability of less than about 1 wt% as taught by Compendium because this is the art-recognized standard for tablet viability.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the ferric citrate tablets of Hsu in view of Moerck and Weibel-Furer should have a disintegration time within the stomach within 30 seconds as taught by Moerck or/and a disintegration time ranging from 1 second to 3 minutes as taught by Weibel-Furer because high load tablets comprising binders and lubricants in amounts which overlap the amounts as instantly claimed are taught to be rapidly disintegrating.  Because rapid disintegration facilitates dissolution of the drug as evidenced by Weibel-Furer, it would have been obvious to one of ordinary skill in the art that the dissolution of the drug / ferric citrate of the tablets of Hsu would also be rapid.  Because the combined teachings of Hsu in view of Moerck and Weibel-Furer render obvious ferric citrate dosage forms as instantly claimed, it is presumed that the ferric citrate thereof also dissolves within 60 minutes, absent evidence to the contrary.  In further support of this presumption, Xu evidence ferric citrate to be water soluble.


Claims 27-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwok et al. (U.S. 2006/0020026, published January 26, 2006, IDS reference filed June 5, 2020) in view of Weibel-Furer et al. (WO 2009/062993, published May 22, 2009, IDS reference filed June 5, 2020) and US Pharmacopeia Compendium of Standards <1216> Tablet Friability, page 674, 2007, IDS reference filed June 5, 2020.
Kwok teach a novel form of ferric organic compounds, including a form of ferric citrate, which can be delivered effectively by oral route with better delivery to treat patients suffering from hyperphosphatemia, metabolic acidosis and other disorders responsive to ferric organic compound therapy (abstract; paragraph [0010]).  The amount of ferric citrate effective in treating hyperphosphatemia is between 3 to 6 grams/day, between 3 or 4.5 grams/day (paragraph [0015]).  Compositions for oral administration include tablets formulated with conventional excipients such as starch and magnesium stearate (paragraphs [0050], [0054] and [0064]; claims 91-92).
The novel form of ferric citrate has novel physical properties, having an intrinsic dissolution rate that is more aqueously soluble in a wider range of pH and a larger surface area compared to commercially available forms (paragraph [0011]; claims 83-88).  Figure 2 (reproduced below) shows the dissolution profile of the novel form of ferric citrate in comparison to the dissolution profile of commercially available ferric citrate compounds at a pH of 1.5 and a temperature of 37°C:  

    PNG
    media_image1.png
    257
    548
    media_image1.png
    Greyscale

About 30% of the commercially available form dissolves in the first 5 minutes, after which the commercial product dissolves at a near constant rate, with 80% dissolved after about 80 minutes.  as required by instant claims 31, 35-37, 42 and 46-48.  The rate of dissolution at a low pH is important because ferric ions bind to soluble phosphate in the gastrointestinal tract (paragraphs [0005]-[0006]).
This increase in the solubility of the novel ferric organic compounds is believed to be a result of the unique significantly large active surface area of the novel forms of ferric organic compounds (paragraph [0060]; Table 3).  Because the novel forms of ferric organic compounds are more soluble, they will be more effective when taken orally; as a result, patients can take lower doses of medication with lower incidences of side effects (paragraph [0062]).
	Kwok do not teach a coated tablet comprising 80 to 90 wt% ferric citrate, 8 to 15 wt% pregelatinized starch and 1 to 3 wt% calcium stearate as required by claims 27 and 35.
	Kwok do not teach a coated tablet comprising 85 to 90 wt% ferric citrate, 8 to 15 wt% pregelatinized starch and 0.5 to 3 wt% lubricant as required by claim 38.
	Kwok do not teach a coated tablet comprising 85 to 90 wt% ferric citrate, 8 to 15 wt% pregelatinized starch and 0.5 to 3 wt% calcium stearate as required by claim 46.
	Kwok do not teach 85 to 90 wt% ferric citrate as required by claim 28.
	Kwok do not teach 210 mg ferric iron as required by claims 29 and 39.
	Kwok do not teach the moisture content is less than 10% as required by claims 30, 35-37, 41 and 46-48.
	Kwok do not teach a friability less than 1% as required by claims 32, 35-37, 43 and 46-48.
	Kwok do not teach 1000 mg ferric citrate as required by claims 33, 36, 44 and 47.

	Kwok do not teach the lubricant is calcium stearate as required by claim 40.
These deficiencies are made up for in the teachings of Weibel-Furer and Compendium.
	Weibel-Furer teach an oral delivery system for iron(III) oxy-hydroxide (Fe2O3 x H2O)) in high loading for use in the treatment of hyperphosphatemia (abstract; page 7, lines 11-22; page 21, lines 1-6).  Oral dosage forms such as tablets are clearly the preferred form of delivery for a wide range of drugs due the high level of patient acceptability and compliance as well as advantageous manufacturing characteristics (paragraph bridging pages 3 and 4). The dosages achieve both high loadings and suitable disintegration characteristics while maintaining minimal size (page 4, lines 25-29).  High loading, in preferred embodiments, indicates more than 50 to 90 wt% iron oxy-hydroxide (page 9, lines 10-20), as required by instant claim 28.  It is desirable to administer high dosages in order to achieve maximum efficacy while maintaining patient compliance (page 2, lines 4-9).  The iron oxy-hydroxide may be present in an amount of greater than 300 mg per dosage form, preferably 300 to 2000 mg (page 9, lines 21-28), as required by instant claims 29, 33, 36, 39, 44 and 47.
	The tablet comprises one or more carbohydrates and/or humic acid to act as binder and/or filler and/or disintegrant (paragraph bridging pages 5 and 6).  Preferred products include native and pregelatinized starch since it allows for compression of a suitable tablet either directly or with a very small amount of further excipients (paragraph bridging pages 8 and 9).  The amount of the starch (stabilization agent) may be 1 to 50 wt%, preferably 5 to 30 wt% (page 9, lines 5-6).
as required by instant claim 40. 
	The tablets may be film coated (implicit to a coating is a tablet core) (page 15, line 25 through page 17, line 19).  Disintegration of film coated tablets takes place in the stomach (page 15, lines 25-28).  Absent the coating, the suitable disintegration times range from 1 second to 3 minutes, with a preferred disintegration time typically less than 30 seconds (page 17, lines 20-26), as required by instant claims 34, 37, 45 and 48.  
	In the processing of the tablet, the use of water as a solvent for wet granulation results in the release of iron from the product; wet processing techniques must be avoided (paragraph bridging pages 17 and 18).  The exemplary formulations of Table 1 (page 22) comprise approximately 5% water, as required by instant claims 30, 35-37, 41 and 46-48.
	Compendium teaches viable tablets, that is, tablets with sufficient hardness/physical strength are characterized by a friability of not more than 1% (entire document), as required by instant claims 32, 35-37, 43 and 46-48.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate the novel form of ferric citrate of Kwok which can be delivered effectively by oral route with better delivery to treat patients suffering from hyperphosphatemia within the high load dosage form of Weibel-Furer for use in the treatment of hyperphosphataemia because Kwok teach between 3 to 6 grams/day of ferric citrate are required to treat hyperphosphatemia and Weibel-Furer teach a high load tablet that maintains suitable tablet size while achieving high disintegration thereby overcoming the drawbacks of known formulations.  There would be a reasonable expectation of success because Kwok teach the novel 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a tablet according to known standards and protocols.  The Compendium teaches that tablets of sufficient hardness are generally characterized by a friability of less than about 1%.  It would have been obvious to formulate a ferric citrate tablet of Kwok in view of Weibel-Furer with a friability of less than about 1% because this is the industrial standard for viable tablets.
Because the coated tablet as taught by Weibel-Furer is designed to disintegrate in the stomach, and Weibel-Furer teach disintegration times range from 1 second to 3 minutes, one of ordinary skill in the art would be imbued with the reasonable expectation that the coated tablet comprising the novel form of ferric citrate of Kwok in view of Weibel-Furer would also disintegrate in under 3 minutes, absent evidence to the contrary.  Because the disintegrated tablet 
It would have been obvious to one of ordinary skill in the art to prepare the tablet of Kwok in view of Weibel-Furer to have a low water content such as approximately 5% water because Weibel-Furer teach the use of water as a solvent for wet granulation results in the release of iron from the product and the novel form of ferric citrate of Kwok is characterized by enhanced solubility (would be expected to release iron during the wet granulation thereof).

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments at pages 10-17 have been fully considered but they remain unpersuasive.
	With regard to Applicant’s arguments at page 10 over Fukushima, the non-amended claims examined herein are not all entitled to the earliest priority date for reasons of record and accordingly Fukushima is available as prior art.  
	With regard to Applicant’s arguments at page 10 over Hsu and over Kwok, the Office has not erred, disregarded Applicant’s assertions regarding the state of the art, or articulated conclusory rationales as to why any of the previously or/and currently submitted claims are prima facie obvious over the art of record.
	With regard to Applicant’s characterization of Exhibits A-P and the 132 Declaration of record at pages 11-12, Applicant is referenced to at least pages 19-21 of the Final Rejection 
With regard to Applicant’s characterization of Colorcon, Weibel-Furer and/or Moerck as irrelevant to formulations of ferric citrate at pages 12-17, Applicant is referenced to at least pages 23-29 of the Final Rejection mailed March 16, 2021 where this argument has already been substantially addressed.  Applicant is reminded that the test for obviousness is not whether the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).   It is still not seen where Applicant has addressed any of the motivations or rationales articulated in the Office action.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant’s entire tangent regarding physicochemical properties lacks nexus with that which is claimed.  Each of Hsu and Kwok are in possession of ferric citrate tablets and each of Hsu and Kwok guide the ordinary artisan toward conventional / “common” excipients.  At least Exhibit O evidences one skilled in the art would be familiar with such.  And the maintained grounds of rejection of record evidence the need for high load tablets with a reduced pill burden (e.g., Moerck, Weibel-Furer) and the means of formulating such with in particular starch binders (e.g., Weibel-Furer).  As such, sufficient motivation has been articulated and the prima facie obviousness of that which has been and is claimed has been established.  See also Short et al. (US 3,622,677) as applied in the new double patenting rejections necessitated by the amendment of a copending Application.
With regard to Applicant’s allegation that the person of ordinary skill would only consider the working examples of a reference at page 15, Applicant is advised that this is specifically not the law.  See at least MPEP 2123.  Patents are relevant as prior art for all they contain.
Therefore, the rejections of record are properly maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 12 and 15-19 of copending Application No. 16/376,907 in view of Weibel-Furer et al. (WO 2009/062993, published May 22, 2009, IDS reference filed June 5, 2020) and Short et al. (US 3,622,677, published November 23, 1971).
	The instant claims are drawn to coated ferric citrate tablets comprising a core comprising 80 to 90, 85 to 90 wt% ferric citrate, 8 to 15 wt% pregelatinized starch and 1 to 3, 0.5 to 3 wt% lubricant / calcium stearate.  The tablets may comprise 210 mg ferric iron, may have a moisture content less than 10% by LOD, may dissolve at least 80% of the ferric citrate within 60 minutes according to USP <711>, may have a friability less than 1% w/w by USP <1216>, may comprise 1000 mg ferric citrate, or/and may disintegrate within 30 minutes by USP <701>.
The copending ‘907 claims are drawn ferric citrate tablets comprising granules comprising 65 to 92 ferric citrate and 4.5 to 30 wt% binder / pregelatinized starch.  The tablets may comprise at least 70, 80, or 90 wt% ferric citrate, may further comprise lubricants inclusive of calcium stearate, may comprise 1000, 667, or 500 mg ferric citrate, or at least 80% of the ferric citrate in the tablet may dissolve within 60 minutes according to USP <711>. 
	The conflicting claims differ with respect to the amount of ferric citrate, however, overlapping, approaching and similar ranges imparts a presumption of obviousness.  See MPEP 2144.05 I (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).  Additionally, the copending claims encompass a species of tablet comprising 210 mg ferric iron because 210 mg ferric iron means the tablet comprises between about 1000 and 667 mg ferric citrate, based on the relative molar masses. 
	The conflicting claims differ with respect to the recitation of the amount of lubricant, and with respect to the properties of a moisture content less than 10 wt% LOD, a friability less than 1%, and a disintegration time within 30 minutes, however, Short teach tablets containing starch as a binder-disintegrant and from about 5 to 90 wt% of an active ingredient; the tablets have suitable hardness, friability less than 1 wt%, disintegrate within 30 minutes, and have a water content in the range of 9 to 16% or of 5 to 15% which may be adjusted by drying (title; abstract; column 3, lines 56 through column 4, line 2; column 4, Table; column 5, lines 18-30; column 7, lines 60-70; paragraph bridging columns 8 and 9; column 9, lines 53-64; claims).  The tablets of Short further comprise lubricants in in effective amounts such as up to 10 wt% (column 9, lines 13-29).  And as elaborated supra, Weibel-Furer teach pregelatinized starch allows for compression of a high load tablet which may further comprise excipients inclusive of lubricants.  In view of the prior art, it would have been prima facie obvious to employ art-recognized amounts of art-recognized lubricants and it would have been prima facie obvious that tablets bound with starch should have properties as set forth by Short because these are the properties of tablets bound with starch.
The conflicting claims differ with respect to the recitation of a coating, however, as elaborated supra Weibel-Furer teach film-coating of tablets as a means of protecting the tablet from disintegration prior to arriving in the stomach.  In view of the prior art it would have been prima facie obvious to modify tablets to comprise a film coating in order to protect the active tablet core from disintegrating prior to arriving in the stomach.
This is a provisional nonstatutory double patenting rejection.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Te Wierik et al. “A new generation of starch products as excipient in pharmaceutical tablets.  III. Parameters affecting controlled drug release from tablets based on high surface area retrograded pregelatinized potato starch,” International Journal of Pharmaceutics 157:181-187, 1997 teach pregelatinized starch in combination with different actives with different physiochemical properties / solubilities, teach the drug content affects the release rate, teach the tablet size affects the release rate (title; abstract; Table 1; Figure).
	Ho et al. (US 4,904,477) teach ibuprofen compositions comprising pregelatinized starch (title; abstract; claims).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA  PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633